QUARLES, J.
— I concur in the conclusion reached. I think, however, that, as the cause'must-go back to the district court *363for trial, this court, should pass upon all of the questions raised by the pleadings. In my opinion, the record raises a number ■of questions. For instance: Does plaintiff’s complaint state a ■cause of action ? Can the plaintiff maintain this action to recover from the receiver of the mercantile corporation the property and assets of the latter by virtue of the fact that he, as receiver of the banking corporation, holds stock in said mercantile corporation? Can the intervener recover two-thirds of the assets of the mercantile corporation by virtue of its owning two-thirds of the capital stock in such corporation? Can the assets, of the mercantile corporation be distributed among its stockholders prior to its dissolution? If the proceedings in the suit brought by the Ogden Savings Bank against C. Bunting & Co., bankers, in Utah, wherein the plaintiff attached in Utah five hundred shares of stock owned in the mercantile corporation by the banking corporation, were regular, and the judgment therein valid in Utah, is not such judgment and the execution sale thereunder valid elsewhere? If the execution sale at which the intervener purchased in Utah is regular, and binding against the banking corporation and its receiver in Utah, is it not the duty of the courts of this state to give full faith and credit to said judicial proceedings in the state of Utah, under the provisions of the federal constitution ? In my opinion, the above questions should be determined by this court on the record before us, so as to enable the lower court to correctly determine the merits of this action without loss of time, and on the further ground of avoiding other appeals in this action. My associates do not agree with me, and, possibly, they are correct in their view.